DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “physiologically acceptable salt”. The Specification does not provide a standard for determining whether or not a salt is physiologically acceptable.
According to MPEP § 2173.04 “a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).” 
With the above findings in mind, it is respectfully submitted that the term “physiologically acceptable” renders claim 1 indefinite: because it is unclear which salts fall within the scope of this limitation. For instance, would all species chlorides, all species of alkali metals, etc., fall within the scope of this limitation? For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–19 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
Claim 1 is directed to a process. The claim is directed to judicial exceptions in the form of one or more abstract ideas—in this case, concepts performed in the human mind such as an observation or evaluation. In particular, the one or more abstract ideas entail: monitoring a pressure gradient between compartments or measuring flow of a testing gas through a membrane.
The claim recites additional elements—inter alia: a testing liquid; a testing gas, and a filter comprising two compartments separated by a porous membrane. However, none of these additional elements apply, rely on, or use, the judicial exceptions in a manner that imposes a meaningful limit on said judicial exceptions. For instance, none of these additional elements are used to carry out that actual monitoring or measuring of step iii) of the claim. In view of these findings, the additional elements recited in the claim do not appear to integrate the judicial exceptions into a practical application. See MPEP §§ 2106.05(a)–2106.05(h).
Also, when considering claim 1, as a whole, the claim does not recite additional elements that amount to significantly more than the judicial exceptions per se. Moreover, as also conveyed above, the other additional elements also not tied to the judicial exceptions. As such, all of the additional elements recited do not amount to significantly more than the judicial exceptions. And in this vein, the judicial exceptions appear to be generally linked to the field of filter testing. See MPEP § 2106.05(h). 
In view of these findings, it is respectfully submitted that claim 1 is patent ineligible.
Claims 2–19 are each directed to the process of claim 1. Each of claims 2–19 are therefore directed to the judicial exceptions described above. These claims, respectively, recite additional elements. However, upon inspection of each claim, the additional elements therein do not appear to apply, rely on, or use, each of the judicial exceptions in a manner that imposes a meaningful limit on both judicial exceptions. As such, the additional elements recited in claims 2–19 do not appear to integrate the judicial exceptions into one or more practical applications. See MPEP §§ 2106.05(a)–2106.05(h). Moreover, it is respectfully submitted that when considering each dependent claim as a whole, none of these claims amount to significantly more than either of the judicial exceptions. Put another way, none of these dependent claims include additional elements that amount to significantly more than either of the judicial exceptions. Thus, when considering each dependent claim as a whole, the judicial exceptions still appear to be generally linked to the field of filter testing. See MPEP § 2106.05(h). And in view of these findings, it is respectfully submitted that claims 2–19 are patent ineligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773